Citation Nr: 1522405	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits arising out of a November 2011 rating decision which granted a total disability rating based on individual unemployability (TDIU) due to service connected disabilities, effective as of September 13, 2010.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Appellant is the Veteran's attorney.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Appellant's claim for entitlement to payment.  


FINDINGS OF FACT
 
1. The Veteran's appointment of the Appellant as his attorney and associated fee agreement are valid.

2. The RO granted the Veteran a TDIU based on his service-connected PTSD.


CONCLUSION OF LAW

The criteria for the award of fees to the attorney based on past due benefits to the Veteran are met because his appointment as the Veteran's representative is valid, the fee agreement is valid, and the TDIU is part of the claim for a higher initial rating for the Veteran's PTSD.  38 U.S.C.A. § 5904; 38 C.F.R. § 14.636 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  All evidence pertinent to the Appellant's claim has been obtained and fully developed.  The Appellant has not indicated there are any additional records that VA should obtain on his behalf. Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Appellant's claim, and no further assistance to develop evidence is required.

Analysis

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2014).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and a Notice of Disagreement (NOD) has been filed with respect to that decision on or after June 20, 2007.  See 73 Fed. Reg. 29875 (May 22, 2008), codified at 38 C.F.R. §§ 14.636, 14.637 (2014).  

The Veteran, through the Appellant, filed an NOD in September 2010.  The current version of 38 U.S.C. § 5904(c)(1), as amended on December 22, 2006, states that except as otherwise provided, in connection with a proceeding before the Department with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  The limitation in the preceding sentence does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  The 2006 amended version is effective for NODs filed after June 19, 2007, as is the case here.  See 38 C.F.R. § 14.636 (2014); see also 2006 Acts, Pub.L. No. 109-461, tit. I, sec. 101(h), 120 Stat. 3408.

As an initial matter, the Board finds that the Veteran's appointment of the Appellant as his attorney is valid pursuant to a VA Form 21-22a VA received in March 2010. Moreover, the Veteran and his attorney have a valid fee agreement, which VA received in March 2011.  38 C.F.R. §§ 14.636(g), (h).  Furthermore, as is the case here, fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636(f).

In April 2009, the Veteran filed a claim for service connection for three issues, including posttraumatic stress disorder (PTSD), and an increased rating claim.  The RO granted service connection for PTSD in a December 2009 rating decision, assigning a 50 percent evaluation.  

In September 2010, the Veteran, through counsel, filed an NOD with the decision of all four issues.  He expressly requested a higher evaluation for his PTSD.  He also informed the RO that the Social Security Administration (SSA) determined he was "totally disabled" because of his PTSD.  He submitted the documents he submitted to the SSA, together with a copy of his SSA award letter and a VA Form 21-8940 to claim TDIU.  

In January 2011, the RO notified the Appellant his fee agreement with the Veteran was invalid.  In March 2011, VA received a revised, valid fee agreement.

The RO denied a TDIU in an April 2011 rating decision.  

In May 2011, the Veteran submitted another VA Form 21-8940 and the SSA decision underlying the award.  In November 2011, the RO granted a TDIU.

Generally, if an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the attorney represents the claimant in that phase of the claim, the attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636(h)(3)(i).

With respect to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that where a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, a TDIU is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 253 F.3d 1378, 1384 (Fed. Cir. 2001).

Here, the Veteran's TDIU clearly arose out of his claim of service connection for PTSD and his challenge to the initial evaluation assigned.  The Veteran submitted evidence of a medical disability throughout his appeal, and he sought the highest rating possible in his September 2010 NOD.  Further, he submitted evidence of unemployability, including his September 2010 statement that the SSA had found him totally disabled, and his submission of two VA Forms 21-8940.  Cf. Jackson v. Shinseki, 587 F.3d 1106 (2009) (denying attorney's fees for TDIU because the TDIU arose out of a subsequent claim of service connection for a depressive disorder, and not the claim for an increased rating for a low back disability for which the attorney was entitled to fees).  

As the Appellant's appointment as the Veteran's representative is valid, the fee agreement is valid, and the TDIU is a downstream issue of the claim of service connection and part of the claim for a higher initial PTSD rating, the criteria for the award of fees to the attorney based on past due benefits to the Veteran for TDIU are met.  38 C.F.R. § 14.636.



ORDER

Entitlement to payment of attorney fees from past-due benefits arising out of a November 2011 rating decision which granted a total disability rating based on individual unemployability (TDIU) due to service connected disabilities, effective as of September 13, 2010, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


